Citation Nr: 0404003	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty for training from 
February 8, 1958 until September 11, 1958.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2002 
rating decision of the Regional Office (RO) in Newark, New 
Jersey that increased the 10 percent rating for residuals of 
right ankle fracture to 20 percent disabling.  The veteran 
has appealed for a higher disability rating.

The veteran was afforded a personal hearing at the RO in 
April 2003; the transcript of which is of record.

In his notice of disagreement received in September 2002, and 
upon personal hearing on appeal in April 2003, the veteran 
has raised the issue of service connection for a low back 
disorder as secondary to the service-connected right ankle 
disability.  This issue has not been developed for appellate 
consideration and it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

Residuals of right ankle fracture are productive of marked 
limitation of motion of the ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of right ankle fracture have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5262, 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with the 
service-connected right ankle disability are more severely 
disabling than reflected by currently assigned disability 
evaluation and warrant a higher rating.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

For the reasons explained in more detail below, the Board 
concludes that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue at this time.  The Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.  As evidenced by 
the February 2003 statement of the case and the May 2003 
supplemental statement of the case, the appellant has been 
furnished the pertinent laws and regulations governing the 
claim, and what the evidence must show in order to establish 
his claim.  He was also informed of what evidence the VA 
would obtain in a letter to him dated in August 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
appellant has been afforded opportunities to submit 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include a VA examination.  The Board points 
out that the veteran stated upon l hearing on appeal in April 
2003 that he self-medicated, and had sought no medical 
treatment for his right ankle.  The Board thus finds that all 
necessary development has been accomplished.  Under these 
circumstances, it is found that that any deficiency in the 
notice and duty to assist requirements constitutes no more 
than harmless error, and that adjudication of the claim on 
appeal poses no risk of prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual background

The service medical record show that the veteran sustained a 
fracture of the right distal tibia and fibula in July 1958.A 
VA examination was conducted in October 1958.  The diagnosis 
was healed right ankle fracture.  In November 1958 the RO 
granted service connected for the right ankle fracture and 
assigned a 10 percent rating, which remained in effect until 
the current claim.

The veteran filed a claim for an increased rating for the 
service-connected right ankle disability in February 2002.  
He underwent a VA examination in September 2002, and rendered 
history of a fracture of the right ankle while serving in the 
National Guard in 1958.  He complained of pain in the right 
ankle when walking and standing.  He related that he had to 
stop walking after one or two blocks, and said that he could 
not repeatedly squat of bend due to pain.  It was reported 
that precipitating factors for flare-ups of pain included 
damp weather, and walking and standing too long.  The 
appellant stated that his symptoms were alleviated by rest 
and raising his right foot.  He said that he had to rest for 
the whole day and took Motrin for pain.  He indicated that he 
had had to give up his job on account of right ankle 
symptomatology.

Upon examination of the right ankle, there was pain on the 
dorsal aspect at the end stage of dorsiflexion and 
supination.  It was reported that there was objective 
evidence of painful motion, but no edema, effusion, 
instability or redness.  Tenderness was elicited on the 
dorsal aspect of the right ankle.  It was noted that there 
was no functional limitation on standing or walking on an 
even surface.  No ankylosis was evident.  Right ankle 
dorsiflexion was six degrees and planter flexion was 40 
degrees.  Supination was18 degrees and pronation was five 
degrees.  An X-ray of the right ankle was interpreted as 
showing a bony spur in the heel, but no fracture or 
significant osteoarthritis.  The knees were reported to be 
stable.  A diagnosis of fracture of the right ankle, well 
healed, and residual extensor tendonitis of the right ankle 
with synovitis as a post traumatic sequela was rendered.  

In response to a question was to whether the veteran had any 
residual functional loss from the service-connected disorder, 
the examiner said yes.  It was noted that he had limitation 
in dorsiflexion, supination, and pronation due to pain.  It 
was reported that the appellant could not walk more than two 
blocks, or walk on his heels or right side of the right foot 
due to pain.  The examiner related that the veteran had given 
up his job as a salesman since 1999, and that he could not 
walk or stand for long periods of time.  It was found, 
however, that there was no additional loss of functional 
motion during flare-ups or due to pain, and that there was no 
weakened movement, excess fatigability or incoordination.

The veteran presented testimony upon personal hearing on 
appeal at the RO in April 2003 to the effect that he had 
worsening pain of the right ankle, to the extent that he had 
had to modify the way he walked.  He stated that he was 
restricted in his activities as a result of the disorder, and 
that weight bearing had also been negatively affected.  The 
appellant related that he could not climb stairs the way he 
used to, and that he could not perform his usual duties as a 
salesman because of the amount of walking it required.  He 
said that he had to take Motrin everyday for relief of pain, 
especially if he was on his feet for a while.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003)

The veteran's right ankle disability has most recently been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 which 
provides that malunion of the tibia and fibula of either 
lower extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Id

Additionally, moderate limitation of motion of either ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  38 C.F.R. § 4.71a. 
Diagnostic Code 5271.  

Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in planter flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 and 10 degrees.  

Ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2003).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

The veteran's service-connected right ankle disability may 
also be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003) since aspects of the disorder are shown to 
affect foot function.  See 38 C.F.R. §§ 4.20. 4.27 (2003).  
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals of foot 
injuries.  A 30 percent evaluation requires severe residuals.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Id.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

To summarize, he veteran's statements regarding the severity 
of her left knee are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). However, these statements must be considered with 
the clinical evidence in conjunction with the appropriate 
rating criteria.

In this regard during the recent VA examination the veteran 
constant pain requiring an almost daily analgesic.  The 
examinations showed tenderness on the dorsal aspect of the 
right ankle and painful motion.  Although dorsiflexion was 
significantly limited to six degrees, plantar flexion was to 
40 degrees.  Additionally, there was no edema, effusion, 
instability, ankylosis or redness.  An X-ray showed a bony 
spur in the heel.  However, there was no evidence of malunion 
or arthritis.  Furthermore the examination showed no 
abnormalities of the knees.  

Regarding functional impaired caused by pain, the examiner 
indicated yes as shown by limitation of motion and the 
inability to walk more than two blocks, or walk on his heels 
or right side of the right foot due to pain as reported by 
the veteran.  However, the examiner also found no functional 
limitation on standing or walking on an even surface.  Also, 
the examiner noted no additional loss of functional motion 
during flare-ups or due to pain, and that there was no 
weakened movement, excess fatigability or incoordination.

After reviewing the record the Board finds that the weight of 
the evidence is against the veteran's claim.  The degree of 
functional impairment due to pain as contemplated in the 
Deluca case is included in the current 20 percent rating.  


ORDER

An increased rating in excess of 20 percent for residuals of 
right ankle fracture is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



